Citation Nr: 0712259	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  96-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for loss of visual 
acuity, secondary to residuals of injury to left eye with 
scar of cornea, currently evaluated as 10 percent disabling. 

2.  Entitlement to special monthly compensation based on 
housebound status.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 1998 and again in June 2003, the Board remanded the 
claim to the RO for additional development.  While the case 
was in remand status, the veteran withdrew the issues of 
entitlement to an increased rating for pleural cavity injury 
with pleurisy fibrosis, secondary to gunshot wound (GSW) of 
the right chest, with mild chronic obstructive pulmonary 
disease, evaluated as 40 percent disabling, and entitlement 
to an increased rating for residuals of GSW to the right 
shoulder, Muscle Group III, currently evaluated as 30 percent 
disabling.  The issues currently certified to the Board are 
listed on the first page of this decision.  


FINDINGS OF FACT

1.  There is no impairment of vision or function associated 
with the veteran's left cornea scar disability.

2.  The veteran is service connected for pleural cavity 
injury with pleurisy fibrosis, secondary to gunshot wound 
(GSW) of the right chest, with mild chronic obstructive 
pulmonary disease, evaluated as 40 percent disabling; 
residuals of GSW to the right shoulder, Muscle Group III, 
evaluated as 30 percent disabling; post-traumatic stress 
disorder, evaluated as 30 percent disabling; bilateral 
hearing loss, evaluated as 30 percent disabling; scar of the 
left cornea, evaluated as 10 percent disabling; adhesions of 
the peritoneum, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and residuals of a 
laparotomy with appendectomy, evaluated as noncompensable.  

3.   The veteran does not have a single service-connected 
disability rated as 100 percent disabling and he is not 
substantially confined to his dwelling and the immediate 
premises as a direct result of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for loss of visual acuity, secondary to residuals of injury 
to left eye with scar of cornea have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Diagnostic Code 
6009 (2006).

2.  The criteria for special monthly compensation by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.350 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The veteran's service connected left eye disability is rated 
as 10 percent disabling under 38 C.F.R. § 4.84a, Code 6009 
(for unhealed eye injuries).  The disability is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with 10 percent being 
the minimum rating during active pathology.  See 38 C.F.R. § 
4.84a.  Because the veteran's left eye disability has been 
rated as 10 percent disabling since December 1948, the 
evaluation has been in effect for more than 20 years and is 
protected from being reduced.  38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951 (2006).  

The best distant vision obtainable after best correction by 
glasses will be the basis for the schedular disability rating 
of visual impairment. 38 C.F.R. § 4.75.  


The evidence -- including VA examinations of the eyes 
conducted in September 1998, July 2002, and in December 2005; 
VA outpatient records beginning in April 1997 and continuing 
into 2006; and private treatment reports beginning in the 
1990's, including a private examination in January 1998 -- 
reveals decreased visual acuity in the left eye.  However 
none of the evidence shows that any documented impairment of 
visual acuity or visual field is related to the left corneal 
scar.  Rather the veteran's impairment of visual acuity is 
consistently noted to be age related and due to macular 
degeneration.  In September 1998, the VA examiner stated that 
the veteran's poor visual acuity in the left eye is due to 
severe macular degeneration and is age related.  The examiner 
specified that it was not due to, caused by or related to the 
service-connected ocular defect.   The VA examiner in 2005 
reported that the veteran had longstanding vision loss and 
legal blindness, with corrected vision in the left eye being 
20/400.  However, that examiner reported that the corneal 
scar was not impacting on the veteran's vision, and that the 
vision loss stems from severe macular degeneration.  

There is also no clinical evidence that the left cornea scar 
is symptomatic, other than floaters which were noted on VA 
examination to occur in both eyes occasionally.  No active 
pathology is shown.  On VA examination in December 2005, the 
examiner noted that there was no pain, flashes, diplopia or 
amaurosis.  The veteran's primary complaint regarding his 
left eye is lack of vision, which as noted above is not due 
to his service-connected corneal scar.  (See, February 2002 
notice of disagreement).  The Board has considered all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 6009 do not provide a basis to 
assign an evaluation higher than the protected 10 percent 
rating assigned.  As such, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased evaluation for a left cornea scar under DC 6009, or 
any other applicable Code.  38 C.F.R. § 4.84a (2006).  



Housebound Status

The veteran asserts that he is entitled to special monthly 
compensation based on being housebound due to his service-
connected disabilities.  His service-connected disabilities 
are pleural cavity injury with pleurisy fibrosis, secondary 
to gunshot wound (GSW) of the right chest, with mild chronic 
obstructive pulmonary disease, rated 40 percent disabling; 
residuals of GSW to the right shoulder, Muscle Group III, 
rated 30 percent disabling; post-traumatic stress disorder, 
rated 30 percent disabling; bilateral hearing loss, rated 30 
percent disabling; scar of the left cornea, rated 10 percent 
disabling; adhesions of the peritoneum, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; and 
residuals of a laparotomy with appendectomy, evaluated as 
noncompensable.  Other than the left eye disorder which the 
Board has addressed above, it is not contended that these 
disabilities are improperly rated.  His combined disability 
rating is 90 percent.   

Increased compensation may be payable if a veteran has a 
single service-connected disability rated as 100 percent and: 
(1) Has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2006).

The record, on the whole, indicates that the veteran is 
significantly disabled due to various disabilities.  Also, 
the Board is mindful that the fact that a total disability 
rating based on unemployability is in effect.  However, the 
veteran does not have a single service-connected disability 
rated as 100 percent, and thus he is not shown to be entitled 
to special monthly compensation at the housebound rate as he 
claims.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i).  
In addition, the competent medical evidence of record does 
not show that the veteran is housebound.  He is able to 
appear for medical examinations and for VA outpatient 
treatment, and in March 2006, it is noted that he requested 
magnifying assistance so that he could read his receipts at 
the grocery store.  In August 2005, he requested a change of 
his prescription at the eye clinic due to glare indoors and 
outdoors.  None of the medical evidence of record shows that 
the veteran is substantially confined to his dwelling as a 
direct result of his service-connected disabilities.

The Board would point out that the veteran has not claimed 
entitlement for special monthly compensation under any other 
means of entitlement except for housebound status, and thus 
the Board must confine its determination on that basis 
solely.   

The regulation specifies that he must have a single 
disability rated at 100 percent under the rating schedule. 
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since 
the veteran does not meet the threshold requirement for this 
benefit, it must be denied.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2003 letter was the first letter sent to the 
veteran that met the requirements noted above and that 
described the evidence needed to support the veteran's claim 
for an increased evaluation and for housebound status.  This 
was after the RO initial denials of these issues.  This 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issues on appeal will not result in any prejudice to 
the appellant.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the issues on appeal.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the claim for service connection 
for the left eye disability was substantiated long ago.  
Moreover, as the Board concludes that the preponderance of 
the evidence is against the appellant's claims, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
opinions have been rendered.  Records have been obtained.  He 
has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  It is noted that the RO attempted on two 
occasions to obtain records from the Social Security 
Administration, without success.  An effort was made in April 
2002 to obtain records from SSA and again on August 2002.  VA 
was informed by SSA in August 2002 that they could not locate 
the records, and the NRPC informed the RO that it was not 
able to locate the veteran's folder.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Entitlement to an increased evaluation for loss of visual 
acuity, secondary to residuals of injury to left eye with 
scar of cornea, is denied.  

Entitlement to special monthly compensation on the basis of 
being housebound is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


